1;5=487:"2:>69;<6"31-"*&2*'$%(#$0.+#(0/'#,(%%#+01)1&,.)(/)




                                        UNITED STATES DISTRICT COURT
                                   FOR THE WESTERN DISTRICT OF WISCONSIN

            YVONNE MART FOX, GRANT NESHEIM,
            DANIELLE DUCKLEY, and SHELLEY                    Case No.: 3:18-cv-00327-JDP
            KITSIS, individually and on behalf of all others
            similarly situated,

                                              Plaintiffs,

                     v.

            IOWA HEALTH SYSTEM, doing business as
            UNITYPOINT HEALTH, an Iowa non-profit
            corporation,

                                              Defendant.


                /0.6-;-=398 91 <20660A 53=<3< 38 <>::9;= 91 :6-38=311<J 79=398
                   FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT


            I, Shelley Kitsis, declare:

                     1.      I am a named Plaintiff and proposed class representative in the above-titled action.

            < _aNYU` `TU_ 7QOXM^M`U[Z UZ Ea\\[^` [R CXMUZ`URR_f @[`U[Z R[^ C^QXUYUZM^e 5\\^[bMX [R 6XM__ 5O`U[Z

            Settlement. I make this declaration based on my personal knowledge and if called to testify, I could

            and would competently testify to the matters contained herein.

                     2.      I have been a patient of UnityPoint Health since at least January 2010. I relied on

            GZU`eC[UZ`f_ \romise that my medical records and privacy would be protected.

                     3.      I joined this litigation on August 13, 2018, when my counsel filed the Second

            Amended Complaint on my behalf. During the course of this litigation, I was dedicated to

            vigorously pursuing the claims on behalf of the Class. I have reviewed copies of all material filings

            UZ `TQ MO`U[Z' UZOXaPUZS M O[\e [R `TQ EQO[ZP 5YQZPQP 6[Y\XMUZ` MZP `TQ 6[a^`f_ B^PQ^ S^MZ`UZS

            UZ \M^` MZP PQZeUZS UZ \M^` 7QRQZPMZ`f_ @[`U[Z `[ 7U_YU__ `TQ EQO[ZP 5YQZPQP 6[Y\XMUZt. I was

            also willing to testify at trial in this matter.

                     4.      I have actively participated in the discovery process. On November 15, 2019,
                                                               -1-
1;5=487:"2:>69;<6"31-"*&2*'$%(#$0.+#(0/'#,(%%#+01)1&,.)(/)




            Defendant served me with discovery requests consisting of thirty (30) requests for production of

            documents and nineteen (19) interrogatories. I worked with my counsel to provide responses to

            these discovery requests, and my responses were served on January 22, 2020.

                     5.      I spent additional time searching for and providing documents responsive to

            7QRQZPMZ`f_ PU_O[bQ^e ^Q]aQ_`_ MZP `T[^[aSTXe ^QbUQcQP MXX [R Ye PU_O[bQ^e ^Q_\[Z_Q_ NQR[^Q

            they were served.

                     6.      I have remained in contact with my counsel throughout the course of this litigation

            and have kept myself informed about the status of the proceedings and discovery.
                     7.      It is my understanding that my counsel attended a settlement conference with

            UnityPoint on March 3, 2020. During this settlement conference, I made myself available by

            telephone to discuss settlement proposals with my counsel.

                     8.      It is my understanding that my counsel participated in two additional telephonic

            mediation sessions with UnityPoint on March 18, 2020 and March 20, 2020. I also made myself

            available by telephone to discuss settlement proposals with my counsel during these mediation

            sessions.

                      9.     I have reviewed the settlement agreement with UnityPoint and believe that the

            terms of the settlement are fair, reasonable, and adequate for the Class.

                      10.    It is my understanding that my claims in this action are the same as the claims of
            the other class members, and I am not aware of any conflicts of interest that I would have with any

            other member of the Class.

                      11.    I understand the responsibilities expected of a class representative, such as acting

            on behalf of the Class's best interests and staying involved and informed about the case and the

            settlement approval process. I believe that I have fulfilled these duties and that I am an adequate

            class representative.




                                                             -2-
1;5=487:"2:>69;<6"31-"*&2*'$%(#$0.+#(0/'#,(%%#+01)1&,.)(/)




                     I declare under penalty of perjury of the laws of the United States that the foregoing is true

            and correct.



                                 June 10, 2020 | 11:14 AM PDT
                     Executed on _________________________




                                                                    _____________________________
                                                                    Shelley Kitsis




            4842-8106-7455, v. 2




                                                              -3-
